Dayton, J.
Plaintiff has moved the Appellate Division for leave to appeal to the Court of Appeals, which motion may not be decided until October next. Plaintiff asks a stay pending that decision. Owing to this unavoidable delay a situation is presented not within any adjudication to which I have been referred. Defendant contends that the Special Term is without power to grant this stay. I have concluded, however, to do so, on condition that plaintiff within five days give a sufficient bond in $300- to indemnify the defendant for costs at the Appellate Division as taxed, and also for any loss or damage caused the defendant if the Appellate Division shall deny said motion. Settle order seventh inst.
Ordered accordingly.